DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim(s) 32-37 and 39 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (US 20130175039 A1) to Guidry.
Regarding claim 32:  Guidry discloses a flowline system for fluidly connecting a fracturing manifold 22 to a fracturing tree 20, the flowline system (See at least Figure 10) comprising: 
a first flowline assembly configured to be  connected with the manifold 22, the first flowline assembly comprising a number of preassembled first flowline components 170 and a first connection member 172  located distally of the manifold 22; and 
a second flowline assembly configured to be connected to the tree 20, the second flowline assembly comprising a number of preassembled second flowline components 170 and a second connection member 172 located distally of the tree; 
wherein the first and second connection members are configured to be releasably connected together to thereby fluidly connect the manifold 22 to the tree. (See figure 10, as best understood, Guidry disclose sufficient flowline components to meet the requirements of the claim, which appear to be two components , furthermore, the components are assembled via studded connections-0042, and are considered able to be assembled and releasably connected) and

at least first and second hubs 172 which each include a generally cube-shaped body portion having six generally flat sides (See at least figures  10 and 11), a first end connection which extends from a first side, a second end connection which extends from a second side oriented generally ninety degrees from the first side (See figure 11), and a flowbore which extends completely through the body portion and the end connections ([0042], while not explicit in order for the connection blocks to connect  a flow bore must exist or the system would not function, and thus the hubs are interpreted as meeting the limitations ); 
a hub connector 170 which rotatably connects a first end connection on the first hub to a second end connection on the second hub (See [0042-0044] and figures 11 and 12- ); and 
a seal assembly 182 which seals the interface between the first end connection on the first hub and the second end connection on the second hub while permitting relative rotation between the first and second hubs (the flange 182 acts as a seal and is interpreted as such, absent sealing of the flange 182 to the body of 172 the system would not contain the fluid flowing); 
wherein the first and second hubs 172 are substantially identical (each element 172 is considered to be substantially identical to each other).

Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to have modified the system of Guidry to include more components by duplicating elements 172 and 170, so as to have provide additional degrees of freedom and allow fluid conduit to be more easily position. [0042].

Regarding claim 33:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a fixed tee 172 (as best understood, applicants tee element 302 is an elbow) connected to the tree 20 and a first pipe segment 170 connected to the fixed tee 172, and wherein the second connection member 172 is located at a distal end of the first pipe segment 170.(All of Guidry’s components are connected together, and while he uses the same part numbers for types of components, as best understood Guidry has the required components).
Note, as best understood Guidry discloses the claimed components, however if one were to disagree that the flowline system of Guidry does not contain both sufficient components to meet the claim limitations:
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to have modified the system of Guidry to include more components by duplicating elements 172 and 170, so as to have provide additional degrees of freedom and allow fluid conduit to be more easily position. [0042].
Regarding claim 34:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a fixed tee 172  connected to the tree 20, a first pipe segment 170  connected to the fixed tee 172 and a first flowline subassembly 26  connected to a distal end of the first pipe segment 170, wherein the first flowline subassembly comprises at least one swivel joints [0042], and wherein the second connection member 172 is located at a distal end of the first flowline subassembly (Figure 10).
Note, as best understood Guidry discloses the claimed components, however if one were to disagree that the flowline system of Guidry does not contain both sufficient components to meet the claim limitations:
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to 
Regarding claim 35:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises at least one swivel joint [0042  connected to the tree 20 and a first pipe segment 170  connected to the swivel joint, and wherein the second connection member is located at a distal end of the first pipe segment.
Regarding claim 36:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises at least a first said swivel joint 26 [0042]  connected to the tree 20, a first pipe segment 170  connected to the first swivel joint and a first flowline subassembly  connected to a distal end of the first pipe segment, wherein the first flowline subassembly comprises a number of said swivel joints, and wherein the second connection member is located at a distal end of the first flowline subassembly. 
Regarding claim 37:  Guidry discloses the system of claim 32, further comprising: 
a third flowline assembly which comprises a first end on which a third connection member is located and a second end on which a fourth connection member is located, 
wherein the first and third connection members and the second and fourth connection members are configured to be releasably connected together, respectively, to thereby fluidly connect the manifold 22 to the tree 20.
(See figure 10, As best understood, Guidry disclose sufficient flowline components to meet the requirements of the claim, the components are assembled via studded connections-0042, and are considered able to be assembled and releasably 
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to have modified the system of Guidry to include more components by duplicating elements 172 and 170, so as to have provide additional degrees of freedom and allow fluid conduit to be more easily position. [0042].
Regarding claim 39:  Guidry as modified teaches the system of claim 32, wherein the second flowline assembly comprises a first fixed tee 172 connected to the tree 20, a first pipe segment 170 connected to the fixed tee 172 and a second fixed tee 172 connected to a distal end of the first pipe segment 170, and wherein the second connection member is located on the second fixed tee 172.
Note, as best understood Guidry discloses the claimed components, however if one were to disagree that the flowline system of Guidry does not contain both sufficient components to meet the claim limitations:
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to have modified the system of Guidry to include more components by duplicating .


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry as applied above, and further in view of (US 20170130555 A1) to Kajaria.
Regarding claim 38:  Guidry discloses the system of claim 37, except further comprising a lifting device  configured to move the third flowline assembly into position for connection of the first connection member to the third connection member and the second connection member to the fourth connection member.
Kajaria teaches a crane 58 for a system of hydraulic fracturing.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Guidry to include a lifting device capable of moving the third flowline assembly into position for connection of the first connection member to the third connection member and the second connection member to the fourth connection member, in view of Kajaria, for the purpose of aiding personal in the assembly and disassembly as this amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Response to Arguments
Applicant’s amendments dated 6/22/2021 have been considered.
The claim objections and 112 rejections have been withdrawn.
Regarding the rejection of claim 32 with respect to Guidry.
Applicant argues that Guidry does not disclose a flowline assembly with a swivel joint.

Guidry discloses “a swivel connection that enables rotation of one portion of the fluid conduit 26 with respect to another portion of the fluid conduit 26 while those portions are connected to one another. “ [0042], the combination of two element 172, with 178, 170 and 176 comprise a swivel joint.
Furthermore, as explained above, as best understood Guidry discloses all of the claimed components, however if the examiner is mistaken, duplicating the six element 172 to be ten or more in a flow line assembly would provide enough sections to have the claimed swivel joints and flowline components. 
The examiner does note that there are differences between applicant’s swivel joint shown in figures 17-19, and Guidry, and the examiner suggests to focus on the structural differences of the assembles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170138144 A1 to Christopherson teaches a swivel joint 48 having a two cube shape bodies 52, and a hub connector 54 with seals 92.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674